Citation Nr: 0703048	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 1, 
2002, for the apportionment of the veteran's Department of 
Veterans' Affairs benefits on behalf of his minor children.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.  The appellant is his former spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in May 2004, a statement of the case was issued in 
October 2004, and a substantive appeal was received in 
October 2004.



FINDING OF FACT

A claim for apportionment of the veteran's VA benefits was 
received on September 16, 2002.



CONCLUSION OF LAW

Entitlement to an effective date prior to October 1, 2002, 
for the grant of apportionment of the veteran's VA benefits 
is denied as a matter of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.458 (2006); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the RO informed the 
appellant that an earlier effective date was not warranted 
for the grant of apportionment of the veteran's VA benefits, 
as the appellant's claim was received on September 16, 2002.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the 
VCAA, and will deny the appellant's claim solely because of a 
lack of entitlement under the law.

Criteria & Analysis

The evidence of record reflects that the appellant and the 
veteran were married in January 1988, and divorced in 
December 1994.  They have two children, born July [redacted], 1988, 
and October [redacted], 1990.  On September 16, 2002, the appellant 
filed a claim for apportionment of the veteran's VA benefits 
on behalf of her two minor children.  In August 2003, the RO 
granted entitlement to an apportionment of the veteran's VA 
benefits, effective October 1, 2002.  The sole issue is 
whether an effective date earlier than October 1, 2002 is 
warranted for the grant of apportionment of the veteran's 
benefits.

The law provides that all or any part of a veteran's pension 
or compensation benefits may be apportioned.  38 U.S.C.A. § 
5307; 38 C.F.R. § 3.450.  Additionally, where hardship is 
shown to exist, compensation benefits may be specially 
apportioned between the veteran and his or her dependents on 
the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  Veteran's benefits will not be apportioned until 
the estranged spouse of a veteran files claim for an 
apportioned share.  If there are any children of the veteran 
not in his or her custody an apportionment will not be 
authorized unless and until a claim for an apportioned share 
is filed in their behalf.  38 C.F.R. § 3.458(g).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

Regulations concerning effective dates for apportionment 
provide that on original claims, the effective date shall be 
assigned in accordance with the facts found.  On other than 
original claims from the first day of the month following the 
month in which the claim is received for apportionment of a 
veteran's award.  38 C.F.R. § 3.400(e).

The appellant's claim for apportionment on behalf of the 
veteran's children was received by VA on September 16, 2002.  
Thus, the apportionment is effective from the first day of 
the month following the month in which the claim was 
received, October 1, 2002.  See 38 C.F.R. § 3.400(a), (e).  
Since the effective date in this case is governed by the date 
of receipt of the claim for the apportionment, there is no 
basis for awarding apportionment any earlier than the month 
following the date of claim for the apportionment.  While the 
Board acknowledges that the veteran purportedly failed to 
report to VA that the children were no longer in his custody, 
and that he has failed to pay child support, there is simply 
no legal authority for the award of an earlier effective date 
for apportionment of the veteran's VA benefits.

In sum, the pertinent facts in this case are not in dispute 
and the law is dispositive.  Thus, there is no legal basis to 
award an earlier effective date for the grant of the 
apportionment of the veteran's VA benefits.  Accordingly, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than October 1, 
2002, for the apportionment of the veteran's Department of 
Veterans' Affairs benefits on behalf of his minor children, 
is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


